internal_revenue_service number release date index number ----------------------- ----------------------------- ----------------------------------- - person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-148056-06 date date re -------------------------------------------------------- legend grantor_trust ----------------------- -------------------------------------------------------------------------------------- ---- ------------ -------------------------------------------------------- ----------------------------------------------------------- -------------------- ------------------------ ------------------- ------- ------------------------------------------------------- dollar_figurex trustees administrative trustee attorney attorney date year dear --------------- subsequent correspondence requesting an extension of time under sec_301 of the procedure and administration regulations to make an allocation of generation-skipping_transfer gst_exemption facts this is in response to a letter from your authorized representative and the facts and representations submitted are summarized as follows grantor created trust on date for the benefit of his spouse and descendants trustees are currently serving as the trustees of trust and administrative trustee is currently serving as administrative trustee grantor funded trust with dollar_figurex in year attorney drafted the trust agreement attorney advised grantor that his gift to trust was a taxable gift but that by reason of the applicable unified_credit no gift_tax would be due attorney did not customarily prepare gift_tax returns and erroneously assumed that grantor would notify his accountant about the transfer and that the accountant would prepare the necessary form_709 united_states gift and generation- skipping transfer_tax return which would include an allocation of a portion of grantor’s gst_exemption grantor mistakenly believed that it was not necessary to file a gift_tax_return as a result of the miscommunication grantor did not notify his accountant of the transfer to trust consequently no return was filed for year and no gst_exemption was applied to the transfer grantor discovered the error when he consulted with attorney initially funded in addition it is represented that there have been no distributions from trust or terminations with respect to trust that would be subject_to gst tax law and analysis it is represented that there have been no additions to trust since trust was sec_2601 of the internal_revenue_service imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 in general the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is the excess if any of over the applicable_fraction determined for the trust from which such transfer is made or in the case of a direct_skip the applicable_fraction determined for such transfer sec_2642 provides that the applicable_fraction is a fraction a the numerator of which is the amount of the gst_exemption allocated to the trust under sec_2631 and b the denominator of which is i the value of the property transferred to the trust reduced by ii the sum of i any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and ii any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2631 as in effect for the tax years at issue provided that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion_ratio under sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_transfer_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore grantor is granted an extension of time of days from the date of this letter to make an allocation of his available gst_exemption with respect to his dollar_figurex transfer to trust in year the allocation will be effective as of the date of the transfer to the trust and the value of the transfer to the trust as determined for federal gift_tax purposes will be used in determining the inclusion_ratio with respect to the trust this allocation should be made on form_709 reporting the year transfer to trust and filed with the cincinnati service_center at the following address internal_revenue_service cincinnati service_center - stop cincinnati oh a copy of this letter should be attached to the form_709 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination tax consequences of the transaction under the cited provisions or under any other provisions of the code except as specifically ruled herein we express or imply no opinion on the federal this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely william p o’shea associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
